Citation Nr: 0903353	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-40 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
lumbar fusion, L4-L5, with Tarlov cysts, currently evaluated 
as 20 percent disabling. 

2.  Entitlement to a compensable evaluation for scar, status 
post left inguinal hernia repair.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to May 
2007.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2007 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which denied the veteran's claim for a rating in excess 
of 20 percent for status post lumbar spine fusion, L4-5, with 
Tarlov cysts; the RO also denied a claim for a compensable 
evaluation for scar, status post left inguinal hernia repair.  
He perfected a timely appeal to that decision.  

On June 3, 2008, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  In July 2008, the veteran's authorized 
representative submitted additional evidence from the veteran 
and waived the RO's right to initial consideration of this 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider this evidence in the 
first instance in conjunction with the issues on appeal.  

The Board notes that, at his personal hearing, the veteran 
stated that his main problem was not the scar but an 
underlying groin pain that is aggravated by walking.  The 
veteran indicated that he believes that he has a recurring 
hernia.  The record indicates that the RO discussed the groin 
pain in the context of the service-connected residual scar of 
the left inguinal hernia repair and service connection for 
left epididymal head cyst with hematuria, but did not 
actually make a decision with respect to entitlement to 
service connection for residuals of a left inguinal hernia 
repair (other than scar).  Such a disorder is not currently 
service connected.  Accordingly, that issue is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Status post fusion of L5-S1 is productive of is 
productive of forward flexion of the thoracolumbar spine 30 
degrees or less with pain, but without objective findings of 
unfavorable ankylosis of the thoracolumbar spine, and without 
related neurological symptoms.  

2.  The service-connected surgical scar, status post left 
inguinal hernia repair, is not tender or painful, is not deep 
or unstable, is not 144 square inches or greater in area, and 
produces no limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for status post 
lumbar fusion, L4-L5, with Tarlov cysts have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5241 (2008).  

2.  The criteria for a compensable evaluation for scar, 
status post left inguinal hernia repair, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.7, 4.118, Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2007 from the RO to the veteran which 
was issued prior to the RO decision in August 2007.  
Additional letters were issued in September 2007, March 2008 
and April 2008.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded VA compensation examinations in January 
2008 and March 2008.  In addition, during the Travel Board 
hearing in June 2008, the veteran was informed of what the 
evidence must show to establish increased ratings for a 
lumbar spine disorder and residual scar from left inguinal 
hernia repair.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in September 2007.  

By letter dated in September 2007, the veteran was informed 
that ratings were assigned with regard to severity from 0 
percent to 100 percent, depending on the specific disability.  
He was also provided a statement of the case (SOC) in 
December 2007, and a supplemental statement of the case 
(SSOC) in April 2008, which reviewed and considered all 
evidence of record.  Therefore, the veteran has been provided 
with all necessary notice regarding his claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Regardless, the 
veteran is able to report and understand the elements of the 
disability.  Therefore, Vazquez-Flores is of limited 
applicability.  

At the hearing before the Board in June 2008, the submission 
of additional medical evidence was suggested and the file was 
left open for 30 days for that purpose.  Such actions comply 
with 38 C.F.R. § 3.103 and the VCAA.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish increased ratings for status post 
lumbar spine, L4-5 with Tarlov cysts and residual scar of 
left inguinal hernia repair, given that the veteran has 
offered testimony at a hearing before the Board, given that 
he has been provided all the criteria necessary for 
establishing increased ratings, the Board finds that there 
has been fundamental fairness.  


II.  Factual background.

By a rating action in May 2007, the RO granted service 
connection for status post lumbar spine fusion, L4-5, with 
Tarlov cysts, evaluated as 20 percent disabling; and service 
connection was granted for scar, status post left inguinal 
hernia repair, evaluated as 0 percent disabling.  

The veteran's written claim for an increased rating for his 
disabilities was received in June 2007.  Submitted in support 
of the veteran's claim were treatment reports from Malmstrom 
Air Force Base, dated in June 2007, which show that the 
veteran was seen for evaluation of back pain.  On evaluation, 
it was noted that thoracolumbar spine had an abnormal 
appearance.  The spine demonstrated tenderness on palpation.  
The thoracolumbar spine did not demonstrate full range of 
motion.  Pain was elicited on motion.  Lumbosacral spine 
exhibited tenderness on palpation; and, the lumbosacral spine 
exhibited muscle spasms.  The assessment was backache; he was 
referred to physical therapy.  

The veteran was afforded a VA compensation examination in 
January 2008.  At that time, the veteran indicated that he 
underwent a surgical repair of left inguinal hernia in April 
1998; since then, he has had left groin pain that radiates 
down into his testicles and into the proximal one third of 
medial left leg.  The veteran reported that, for the last 10 
years, he has had this unrelenting pain that ranges anywhere 
from 3-4 out of 10 on a daily basis and if flares up to 7 out 
of 10 at least 1 to 2 times a week.  The veteran indicated 
that he treats exacerbations of pain by sitting or lying 
down; he stated that the pain resolves within a half hour to 
45 minutes.  Flare-ups are exacerbated by activities such as 
walking.  

On examination, it was noted that gait was even, posture 
erect, stance normal, ambulation was balance and steady 
without use of ambulatory aides or braces, and coordination 
was rhythmic.  He sat at ease during the interview, with few 
position changes for comfort.  Testes were descended and 
normal appearing.  There was no redness, swelling, or 
irritation.  The left testicle was moderately larger than the 
right testicle.  Pain was elicited with palpation of the left 
testicle and the patient jumped.  No penile discharge was 
noted.  There was a 4 cm x 1 cm scar on the left lower 
abdominal quadrant-inguinal area.  The scar was well-healed, 
pale in color, flat surface and movable without complaints of 
tenderness on palpation; it was barely visible.  There was no 
adherence of scars, no evidence of ulceration or breakdown, 
no distortion or asymmetry, and no functional limits 
secondary to scar.  It was not described as disfiguring by 
the veteran.  The assessment was left testicular condition 
consistent with an epididymal head cyst identified in an 
ultrasound in 1999.  The examiner noted that the veteran had 
current pain that is most likely an acute and treatable 
condition; she stated that it is unrelated to inguinal 
surgery repair in 1998.  

On March 17, 2008, the veteran was seen for an evaluation of 
his back.  It was noted that the veteran had a back fusion in 
2005.  On examination, he ambulated with an antalgic gait.  
The examiner noted that the veteran had a very awkward stance 
position and he had a forward leaning posture.  His lumbar 
spine was nontender.  He was tender in the thoracolumbar 
junction.  Sciatic stretch test was negative; however, he had 
very severe tightening of his hamstrings bilaterally.  Review 
of an MRI revealed no significant adjacent segment disease 
about his fusion and his plain films revealed that he was 
solidly fused.  The examiner stated that the veteran had 
postural problems which are creating stress in the 
thoracolumbar junction.  

On the occasion of another VA examination on March 24, 2008, 
the veteran stated that, after a long day at work, he has a 
lot of discomfort and more than likely uses 4 tablets of 
Ultram.  The veteran indicated that he is unable to bend 
forward; thus, he has to get on his hands and knees.  He is 
able to sit for about one half hour then he has to get up and 
move around driving any distances in the car.  He is able to 
stand for an hour, but does move around, and shift his weight 
from foot to foot.  The veteran reported constant pain at a 
level of 4 with flares of pain controlled by medication at a 
level of 6.  He is able to walk, but he is no longer able to 
carry a backpack.  He is able to ride his motorcycle on 
asphalt only for short distances.  He is able to mow the lawn 
with a rider.  He denied use of crutches, cane or walker.  He 
denied any bladder or bowel complaints.  The veteran stated 
that he is able to perform all activities of daily living 
without assistance.  

On examination, it was noted that gait was even, posture 
erect, ambulation was balance and steady without use of 
ambulatory aides or braces.  He sat reclining back on the 
edge of the chair during the interview, with numerous 
position changes for comfort.  The lumbar spine had flexion 
to 60 degrees, extension to 0 degrees, left lateral flexion 
to 18 degrees, and right lateral flexion to 10 degrees.  The 
examiner noted that the veteran was unable to perform lateral 
rotation due to fusion.  The examiner also noted that 
examination showed that range of motion was partially limited 
by complaints of pain; there was no objective evidence of 
fatigue, spasms, weakness, or lack of endurance following 
repetitive use.  The veteran complained of localized 
tenderness on palpation of the lower back.  No guarding was 
noted.  Spinal contour was normal.  Trendlenberg was 
positive.  The veteran was unable to sit up straight.  
Straight leg raising was positive bilaterally.  There was no 
clinical or objective evidence of additional limitation of 
motion due to claimed flare-ups beyond the measured and 
reported ranges.  Vibratory sensation was intact.  No atrophy 
was noted.  Leg strength was 5/5 bilaterally.  Reflexes, 
patella and Achilles were 2+ bilaterally.  Heel, toe and 
tandem walk demonstrated good coordination.  He was able to 
stand on one leg while doing shallow knee bends with no loss 
of balance.  The pertinent diagnosis was status post L4-S1 
pedicle screw fusion.  The examiner stated that subjective 
and objective findings indicate decreased strength due to 
associated muscle group tightening.  She stated that she 
would have to resort to mere speculation to express 
limitations in function due to decrease range of motion and 
pain; she noted that decreased range of motion is an expected 
outcome following fusion of the spine.  

Received in April 2008 were treatment reports from Malmstrom 
Air Force Base.  A March 2008 treatment note reflects an 
assessment of intervertebral disc degeneration.  Also 
received was a progress note from Dr. Peter Horst, dated 
March 3, 2008, which noted that there was no evidence of 
recurrent left inguinal hernia and there was no evidence of 
right inguinal hernia.  It was also noted that the incision 
from the hernia repair was well-healed and nontender.  

At his personal hearing in June 2008, the veteran maintained 
that he has decreased range of motion in the spine; he argued 
that the VA examiner who conducted the examination failed to 
accurately reflect the range of motion of his spine.  The 
veteran testified that the pain in his back is so severe that 
he is unable to function without pain killers and muscle 
relaxers; he stated that he is almost at the point where he 
is unable to do his job.  The veteran indicated that his 
lateral motion is very limited and his backward motion is 
zero.  The veteran also indicated that he has severe 
stiffness in the back; he stated that he has to get up every 
10 to 15 minutes and move around.  The veteran stated that he 
has started to feel some tingling in his left leg.  The 
veteran testified that he doesn't have any problems with the 
scar from the inguinal hernia repair; rather, he believes 
that he has a recurring hernia.  The veteran reported that 
his main problem is an underlying pain in the groin area; he 
stated that the more he walks the worse the pain becomes.  
The veteran made reference to a treatment report from Dr. 
Horst, dated in March 2008, which discussed the fact that the 
pain in the groin area could be due to a nerve entrapment as 
part of the surgery repair.  

Received in July 2008 were additional treatment reports from 
Malmstrom Air Force Base dated from May 2008 to June 2008.  
On the occasion of a clinical visit on June 12, 2008, the 
veteran complained of constant pain in his lower back; he 
noted that on a bad day, the intensity of the pain can reach 
6 out of 10.  The lumbar spine had flexion to 15 degrees, 
extension to 5 degrees, left lateral flexion to 18 degrees, 
and right lateral flexion to 16 degrees.  The examiner noted 
that the veteran complained of increased low back pain with 
each direction at the end of the range.  The veteran stated 
that he left like he had little "control" over standing 
extension.  Straight leg raising is limited by complaints of 
tight hamstraing bilaterally, with additional complaints of 
increased right hip pain when tested on the right.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2008).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  After careful review of the evidentiary 
record, the Board concludes that the veteran's low back and 
skin conditions have not changed and uniform evaluations are 
warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  I/R Status post lumbar spine fusion.

The veteran's service-connected status post lumbar spine 
fusion, L4-5, is currently rated under current Diagnostic 
Code 5241 [spinal fusion].  

Regulations pertaining to the criteria for evaluating spinal 
fusion, under Diagnostic Code 5241, for evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  


Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation. A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007).  

As there is no evidence of fracture or ankylosis of the 
lumbar spine shown on record, the criteria governing such 
disorders are not applicable in this case.  

Upon consideration of the evidence of record, the Board finds 
that an increased rating of 40 percent, but no higher, is 
warranted for the veteran's service-connected status post 
lumbar spine fusion.  In granting the award of an increased 
rating, the Board notes that while the March 2008 VA 
examination reported 60 degrees of flexion, he had 0 degrees 
of extension, 18 degrees on left lateral flexion, 10 degrees 
on right lateral flexion, and he was unable to perform any 
rotation due to the fusion.  The examiner noted that range of 
motion was partially limited by complaints of pain.  At that 
time, the veteran also complained of localized tenderness on 
palpation of the low back.  More recently, on the occasion of 
a lumbar spine evaluation at the Malmstrom AFB, in June 2008, 
the veteran had 15 degrees of flexion and 5 degrees of 
extension.  It was also noted that the veteran complained of 
increased low back pain at the end of range of motion; he 
complained of increased pain with flexion and extension and 
stated that he felt like he had "little" control over 
standing.  It is clearly noted that the veteran had pain with 
all movements.  

The Board finds that the criteria for a 40 percent rating 
under the general rating formula for diseases and injuries of 
the spine have been met.  The evidence of record demonstrates 
the functional equivalent of limitation of motion of flexion 
to 30 degrees or less.  Thus, per this Board decision, a 40 
percent disability rating is warranted; however, the Board 
finds a higher rating is not warranted under the new spine 
criteria for intervertebral disc syndrome and for the 
remaining disabilities of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

With regard to rating the veteran's disability under the 
criteria for intervertebral disc syndrome, the VA medical 
examinations of record and private medical records do not 
reflect the incurrence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Thus, a 60 percent disability rating is not warranted under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

Under the general rating formula for diseases of the spine, a 
disability rating in excess of 40 percent is also not 
warranted.  Specifically, a 40 percent disability is 
currently assigned to the veteran's lumbar spine disability 
as the objective medical evidence reflects that forward 
flexion of the thoracolumbar spine is 30 degrees or less.  
Upon review of the objective findings of record, there has 
never been any finding of unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, a 50 percent disability rating is 
not warranted for the veteran's lumbar spine disability.  

The regulations explicitly take pain upon motion into 
account; therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 40 percent disability rating adequately compensates 
him for his pain and functional loss of motion in this case.  

With regard to neurologic abnormalities, the Board 
acknowledges the veteran's subjective complaints of recent 
feeling of tingling in his left leg; however, based on the 
objective findings of record, there is no persuasive evidence 
of any neurologic manifestations associated with the lumbar 
spine disability which require separate compensable ratings.  
Significantly, repeated examinations have not demonstrated 
objective neurological dysfunction associated with the lumbar 
spine.  More specifically, a neurological evaluation in March 
2008 noted that vibratory sensation was intact.  There is no 
indication of trophic changes or decreased strength.  
Generally, reflexes have been present.  In particular, 
sensory examination was normal, reflexes were 2+ in the lower 
extremities, and strength in the lower extremities was 5/5.  
The Board concludes that the findings of skilled 
professionals are more probative than the veteran's lay 
statements and separate evaluation for lower extremity 
neurological deficit is not warranted.  When rated by 
analogy, a separate evaluation is not warranted.  See 38 
C.F.R. §§ 4.123, 4.124.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability by itself 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Likewise, the objective evidence does 
not reflect any periods of hospitalization due to the low 
back disability.  Accordingly, the Board finds that the 
impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
ratings and 38 C.F.R. § 3.321 are inapplicable.  

In summary, for the reasons and bases expressed above, the 
Board finds that the criteria is met for the assignment of a 
40 percent rating for status post lumbar fusion, L4-5.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 49.  

B.  I/R Scar, left inguinal hernia repair.

The veteran's service-connected scar (residual of left 
inguinal hernia repair) has been rated by the RO under the 
provisions of Diagnostic Code 7804.  Under this regulatory 
provision, a rating of 10 percent is warranted for a 
superficial scar (not associated with underlying soft tissue 
damage), that is painful on examination.  

Pursuant to Diagnostic Code 7801, a deep scar (or one that 
causes limitation of motion) warrants a 10 percent disability 
evaluation when it involves an area or areas exceeding 6 
square inches (39 square centimeters).  A 20 percent 
disability evaluation is warranted for when it involves an 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 30 percent disability evaluation is 
warranted when it involves an area or areas exceeding 72 
square inches (465 square centimeters).  A 40 percent 
evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).  

A 10 percent rating is warranted when the veteran has a scar 
(not on the head, face, or neck) that is superficial and does 
not cause limitation of motion if the scar has an area of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  

The veteran underwent a VA examination in January 2008.  At 
that time, there was a scar on the left lower abdominal 
quadrant-inguinal hernia.  It was described as measuring 4 cm 
x 1 cm.  It was also described as "well-healed," pale in 
color, flat surface and movable without complaints of 
tenderness on palpation.  It was barely visible.  The 
examiner specifically noted that the complaints of pain 
extending in the groin region were unrelated to the inguinal 
surgery repair.  Additionally, the evidence does not show 
that any one of the scars is poorly nourished with repeated 
ulceration, or painful and tender on objective demonstration.  

The Board notes that in order to warrant a compensable 
rating, the veteran's scar must be painful on examination; a 
deep scar (or one that causes limitation of motion); one that 
exceeds 144 square inches (929 sq. cm.); or one that is 
unstable (with frequent loss of covering of skin over the 
scar).  The Board finds that none of these rating criteria 
are met.  The veteran's inguinal hernia scar is not shown to 
be poorly nourished, ulcerated, tender, painful, or 
productive of limitation of function of the body part 
affected.  As such, there is no basis upon which a 
compensable evaluation for the scar itself may be assigned.  
Therefore, a compensable evaluation is not warranted  

The veteran has indicated that he should be assigned a higher 
(compensable) rating for his left inguinal hernia scar.  
Here, the objective medical evidence of record indicates no 
disabling manifestations from the service-connected left 
inguinal hernia scar.  The veteran has described pain.  
However, such pain has been attributed to another condition.  
He has also expressed his belief that he has a recurrent 
hernia.  However, the veteran's own doctor established that 
there was no recurrence of a hernia.  This medical evidence 
is far more probative as to the condition than the veteran's 
lay statement.  In sum, the most probative evidence 
establishes that the scar is well-healed, nontender and less 
than 144 square inches.  Accordingly, the Board finds that 
the appellant is not entitled to a compensable evaluation for 
his service-connected left inguinal hernia scar.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).  

Finally, Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1) (2006). In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected hernia 
disability.  Nor has he asserted an inability to work due to 
the disorder.  In sum, there is no indication in the record 
of such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to a 40 percent evaluation for status post lumbar 
fusion, L4-5, with Tarlov cysts, is granted, subject to the 
regulations applicable to the payment of monetary benefits.  

A compensable rating for a left inguinal hernia scar is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


